Exhibit 15.1 May 3, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Registration Statements on Form S-3 (No. 333-64886) and on Form S-8 (No. 333-47192). Commissioners: We are aware that our reports dated May 3, 2010 on our review of interim financial information of AllianceBernstein L.P. (the “Company”) for the three-month period ended March 31, 2010 and 2009 and included in the Company’s quarterly report on Form 10-Q for the quarter ended March 31, 2010 are incorporated by reference in its Registration Statements referred to above. Very truly yours, /s/ PricewaterhouseCoopers LLP New York, New York
